AFFORNEY GRIEVANCE COMMISSION                                     THE
OF MARYLAND
200 Flury S. Truman Parkway                           •       COURT OF APPEALS
Suite 300
Annapolis, Maryland 21401                                     OF MARYLAND

       Petitioner

V.

Robert G. Lipman                                      •       Misc. Docket AG
                                                                      80
                                                      •       1*4o.
                                                      •     September Term, 2016
       Respondent
     ***********************************************************************
                                             ORDER

        The Court of Appeals of Maryland, having consider the Joint Petition of the Attorney

Grievance Commission and Respondent, Robert G. Lipman, to place Respondent on Inactive

Status by Consent pursuant to Maryland Rule 19-736(c), it is this 12th          day of

     January        ,2017;

        ORDERED, that the Joint Petition be, and it is hereby GRANTED, and the Respondent,

Robert G. Lipman, is hereby placed on Inactive Status by consent; and it is further,

        ORDERED, that the Clerk of this Court shall remove the name of Robert G. Lipman

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-761.



                                                          /s/ Clayton Greene Jr.
                                                          Senior Judge




                                                  4